Citation Nr: 0618592	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  94-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral pes 
planus and hallux valgus, hammertoe right fifth toe, left 
bunionectomy, and hallux valgus correction, currently 
evaluated as 30 percent disabling, to include the issue of 
whether a timely and adequate substantive appeal was filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from February 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for depression (major 
depressive disorder) and PTSD.  Although the veteran 
initially framed her disagreement and appeal with that 
decision with reference only to the issue of entitlement to 
service connection for depression, the Board determined in 
its March 2003 Remand that the veteran's claim based on 
depression is essentially part of larger claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  The issue has been rephrased accordingly.

The veteran's claim for a higher rating for her service-
connected disorder of the feet was denied by rating decisions 
of the St. Petersburg, Florida, VA RO in April 2001 and 
September 2002.  The veteran disagreed with these 
determinations in June 2001 and September 2002 respectively.  
In response to a March 2004 Statement of the Case, the 
veteran filed a substantive appeal, but no determination has 
been made regarding the adequacy or the timeliness of the 
veteran's appeal.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for PTSD, claimed as the result of 
treatment at a VA facility in approximately 1998 is referred 
to the RO for appropriate development.  The veteran's claim, 
made in statements in June 2001 and August 2001, is based 
upon allegations of sexual assault by a VA healthcare 
professional at a VA facility in Augusta, Georgia.

In June 2001 the veteran's representative claimed entitlement 
to extension of a temporary total convalescent rating in 
effect from December 28, 2000, to May 31, 2001.  That issue 
is also referred to the RO for appropriate development.


REMAND

In a January 2006 statement, the veteran requested a personal 
hearing before a traveling Veterans Law Judge at the RO.

Previously, in September 2002, the veteran had requested a 
local hearing.  Pursuant to that request, the Board in March 
2003 remanded the case for a local hearing at the RO; 
however, no such hearing was scheduled.  In light of the 
veteran's January 2006 request for a hearing before the 
Board, it is unclear whether the veteran also desires a local 
hearing before a decision review officer from the RO.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her 
part.:

1.  Clarify whether the veteran wants a 
local hearing before a decision review 
officer at the RO.

2.  Thereafter, schedule the veteran for 
a hearing before a traveling Veterans Law 
Judge in Montgomery, Alabama, in 
accordance with applicable law in the 
order that this request was received.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

